Van Brunt, P. J.
This action was brought to recover damages from the .defendant for an assault committed upon the plaintiff by the driver of one of the cars of the defendant while he was a passenger thereon. The evidence upon the part of the defendant in this action showed that the plaintiff got upon the front platform of one of the cars of the defendant. Upon boarding the car he commenced an altercation with the driver using language which was very abusive, insulting, and calculated to bring about a personal encounter, which result followed, to the detriment of the plaintiff. The plaintiff, upon his part, denied this evidence, but it seems to have been substantiated by an intelligent and credible witness. Upon the conclusion of the trial the learned court was asked to charge the jury, among other things, that if they believed that the plaintiff commenced the altercation, and in the course of it addressed indecent and insulting language to the driver, and language such as was calculated or likely to produce the assault, that the verdict must be for the defendant, which the court refused to charge, and the defendant excepted. This we think was error. It is undoubtedly true that a common carrier of passengers undertakes to protect passengers from the negligence or willful misconduct of its servants while engaged in performing a duty which the carrier owed to the passengers. But it has not as yet been held that where a passenger by his own misbehavior while being transported has provoked a personal quarrel between himself and one of the employés of the carrier, that the carrier is liable for the results. It may be true that the use of the abusive language to the driver did not justify the assault, as far as the driver is concerned, in the eyes of the criminal law; but there is no reason for holding that where a passenger, by his own improper and insulting behavior while a passenger upon the road of the railway company, brings upon himself an assault, the carrier should be responsible. Carriers are to be held to the strictest responsibility. They must treat their passengers respectfully, and protect them, so far as they reasonably can, from injury or insult on the part of their employés. But there is also a responsibility on the part of the passenger. He is bound to conduct himself in an orderly and decent manner, and, if he forgets his obligations, and by his indecent behavior, and by the use of language which is morally certain to end in a personal encounter, he ■succeeds in his effort to bring about such a result, certainly the carrier cannot be bound to protect the passenger, under such circumstances, from the natural and probable results of his own act.
It is clear that the act of the driver was not in the course of his employment, and the defendant can only be held under the rule that, as the passenger must submit himself to the custody of the employés of the carrier, the carrier must be responsible even for the willful acts of the employés which result in a trespass against the passenger. But the reason of such a rule can have no application to a case where the trespass is brought about by the improper behavior of the passenger, which caused the assault of which he complains. The duties of the carrier and the passenger are reciprocal. The carrier is bound to protect the passenger, and the passenger, in order to entitle himself to such protection, is bound to behave himself in a decent and orderly manner. Of course this question must be considered in reference to this exception. If the evidence on the part of the defendant was true in regard to the manner in which this assault was provoked, it was a question for the jury; and, if the jury found upon the evidence in this case in favor of the plaintiff, the request *384in question having been charged, there would have been no reason for disturbing the verdict. But it seems to us that the defendant had a right to have this question submitted to the jury with proper instructions, and, if they found that the assault had been provoked by unseemly behavior on the part of the plaintiff, no recovery could be had. The judgment must be reversed and a new trial ordered, with costs to appellant, to abide event.
Brady, J., concurs.